DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combinations of elements, including obtaining quality information of an image using a trained second artificial intelligence (AI) model, the quality information including resolution information and bitrate information, downscaling or controlling downscaling of the image using a trained first AI model based on the resolution information included in the obtained quality information, and encoding the downscaled image based on the bitrate information included in the obtained quality information to generate a frame including the encoded image and the resolution and bitrate information, as in claims 1 and 14; wherein the processor is further configured to: control downscaling of the image based on quality information of the image, downscale the image using a trained first artificial intelligence (AI) model, control the downscaling of the image based on the quality information of the image obtained using a trained second AI model and state information of a network to which the communication interface is connected, encode the downscaled image based on the quality information of the image obtained using the second AI model, and wherein the second AI model is trained using feature information of the image obtained from the first AI model to obtain the quality information of the image, wherein the quality information of the image comprises a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image, wherein the processor is further configured to: determine a downscaling ratio of the image and a bitrate of the downscaled image based on resolution information and bitrate information corresponding to any of the plurality of quality indicators, and control downscaling of the image based on the determined downscaling ratio,
and control encoding of the downscaled image based on the determined bitrate, as in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646